Case 2:21-cr-00345-DJH Document4 Filed 05/07/21 Page 1of1

 

 

FILED __ LODGED

_* RECEIVED ____ COPY

MAY 0-7 2021 |

1
CLERK U S DISTRICT COURT

WAIVER OF INDICTMENT By rene. DEPUTY

 

 

UNITED STATES DISTRICT COURT

 

 

 

FOR THE
DISTRICT OF ARIZONA
United States of América, No. CR-21-00345-PHX-DJH
Plaintiff,
VS.
Anthony Obert Barry,
Defendant.

Anthony Obert Barry, the above-named defendant, who is accused of the felony
offense of Unlawful Conversion of Campaign Funds, in violation of 52 U.S.C. §§.30114(b)
and 30109(d)(1)(A)(i), being advised of the nature of the charge and of his rights, waives
in open court prosecution by indictment and consents. that the proceeding may be by

information instead of by indictment.

thiols Be

Anthony Barry{Mar 18, 2027'13:55 CDT)
ANTHONY OBERT BARRY
Defendant

CHARITY CLARK
Counsel for Defendant

Mar 18, 2021
Date

 

SCANNED

 

 
